EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Walt Froloff on 3/11/2022.

The application has been amended as follows: 

In the claims amendment filed 2/25/2022
In claim 1
On line 4, after “one anchor fluke”, – , the storage cavity having a closeable opening – has been added.
On line 5, after “coupled to at least one”, – anchor – has been added.
On line 7, after “anchor base housing having the”, – storage – has been added.
On line 9, before “anchor line coupled”, – boat – has been added.
On line 14, after “from an anchored boat”, “set to release” has been changed to – opens the storage cavity and releases –.
On line 15, “added”, “weighted” has been changed to – weight –.
On line 15, after “boat anchor storage”, “cavity will act unload” has been changed to – cavity, whereby unloading – 
On line 16, after “submerged anchor”, “providing” has been changed to – provides –


In claim 4
On line 2, after “comprising the”, – anchor line – has been added.
On line 3, after “overturn or open”, “an anchor” has been changed to – the –

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617